Per Curiam.
As against the rent which became due after the bankruptcy the defendant cannot in an action by the trustee who has assumed the lease offset the judgment obtained before the adjudication. In the case relied upon by the defendant (Mandel v. Koerner, 90 Misc. 9) there had been no adjudication in bankruptcy at the time the rent became due, and there was no trustee-plaintiff, assignee by operation of law of the lessor.
Judgment modified by directing judgment for the plaintiff for the sum of $691.67, with interest and costs, and as modified affirmed, with costs to appellant.
Settle order on notice.
All concur; present, Belehanty, Lydon and Crain, JJ.